 1

 2

 3

 4

 5

 6

 7
                                             UNITED STATES DISTRICT COURT
 8
                                          EASTERN DISTRICT OF CALIFORNIA
 9

10
     VICENTE BENAVIDES FIGUEROA,                              )   Case No. 1:19-cv-00558 DAD-JLT
11                                                            )
                                Plaintiff,                    )   [PROPOSED] ORDER RE STIPULATION
12                                                            )   FOR PLAINTIFF TO FILE A SECOND
              vs.                                             )   AMENDED COMPLAINT1
13                                                            )   (Doc. 16)
     KERN COUNTY, et al.,                                     )
14                                                            )
                                         Defendants.          )
15                                                            )

16            Based upon the stipulation of the parties, the Court ORDERS:
17            1.       The plaintiff may file a second amended complaint no later than August 8, 2019;
18            2.       The defendants SHALL file their responsive pleadings no later than September 10,
19   2019;
20            3.       The scheduling conference CONTINUED to December 2, 2019.
21
     IT IS SO ORDERED.
22

23       Dated:       August 7, 2019                                      /s/ Jennifer L. Thurston
                                                                  UNITED STATES MAGISTRATE JUDGE
24

25

26
     1
       The prior order (Doc. 14) setting a briefing schedule for a not-yet filed dispositive motion is VACATED. If and when such
27   a motion is filed, the moving party SHALL set the motion as required by the preferences of Judge Drozd. The Court here
     declines to set hearings on motions that have not been filed especially in this case where the parties have agreed to allow the
28   plaintiff to file an amended complaint. Presumably, the amended complaint will address whatever valid legal arguments the
     defense could raise.
